DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on February 17, 2022, have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 10 are amended.  Accordingly, claims 1-20 are pending in this application.  
Response to Arguments
Applicant’s arguments to the amended claims 1 and 10, see pages 10-14 , filed February 17, 2022, with respect to the rejection(s) of claims 1- 20 under Rejection 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference,  International Application Publication No. WO 2020/077093 A1 to SMITH in view of ItsJustNaf, “How to Build an Air Jordan One Retro in LEGO!! + Updates”, Online Video Clip. YouTube. (2018, September 8.)  Web. https://www.youtube.com/watch?v=T8lR9MAIwqg in view of United States Patent Application Publication No. US 2007/0033750 A1 to COOK. 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 9, and 16 - 20 are rejected under 35 U.S.C. § 103 as being unpatentable over International Application Publication No. WO 2020/077093 A1 to SMITH (herein after "Smith") in view of ItsJustNaf, “How to Build an Air Jordan One Retro in LEGO!! + Updates”, Online Video Clip. YouTube. (2018, September 8.)  Web. https://www.youtube.com/watch?v=T8lR9MAIwqg (herein after “ItsJustNaf”).
As to Claim 1, Smith discloses a last (100) for shaping a shoe upper (See Figure 1 and paragraph 0015, “modular last in the context of manufacturing footwear including but not limited to shoes “), the last (100) comprising: at least an outer peripheral portion comprising an aggregate of a plurality of blocks (120) (See paragraph 0013, “wherein the plurality of last segments each have an outer surface that defines an anatomical shape”), the plurality of blocks (120) being joinable together to form a portion of the last and shape the shoe upper (See Figure 1), and separable from each other after being joined together (See paragraphs 0013, 0022 and 0024 and Specifically 0022, “Providing a system 100 where segments 120 may be interchanged on frame 110 facilitates such modification without the need to mold an entire new last. In this way a single last system 100 may be used to form multiple variations of an article”).
However, Smith does not disclose wherein the plurality of blocks includes a first plurality of blocks which are identical to each other. 
You Tube’s Video ItsJustNaf teaches a shoe last (a mechanical form shaped like a human foot) with identical blocks and discloses wherein the plurality of blocks includes a first plurality of blocks which are identical to each other (See Pictures Below, How to Build an Air Jordan One Retro in LEGO!! + Updates teaching wherein the plurality of blocks includes a first plurality of blocks which are identical to each other.  Since these LEGO’S™ are capable of being used for forming block like structures resembling a foot/footwear and LEGOS™ are formed from blocks (including blocks that are identical to one another) and Smith discloses a plurality of blocks (120), then the shape and size along with the plurality of blocks which are identical to each other can be substituted).  

    PNG
    media_image1.png
    599
    930
    media_image1.png
    Greyscale


Smith is analogous art to the claimed invention as it relates to a modular last system; and, You Tube’s Video ItsJustNaf is analogous art to the claimed invention in that it provides a plurality of blocks that are identical to each other, that are of different sizes, and are hollow to form mechanical forms shaped like a human foot (i.e. a last).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the last formed of blocks as taught by Smith by using blocks having additional sizes and shapes as taught by (ItsJustNaf), wherein the plurality of blocks includes a first plurality of blocks which are identical to each other, as taught by You Tube’s Video ItsJustNaf, in order to provide a last that has a greater ability to be customized for a particular user and then use that last for forming footwear for the user.
This would simply be the combining of prior art elements according to known methods yielding predictable results. See: MPEP 2143.
As to Claim 2, Smith/ItsJustNaf disclose the last according to claim 1, wherein the last (100 of Smith) has a hollow interior (See Annotated Fig 3, and paragraph 0022, frame 110 within channel 130).  

    PNG
    media_image2.png
    745
    962
    media_image2.png
    Greyscale


As to Claim 3, Smith/ItsJustNaf disclose the last (100 of Smith) according to claim 1, further comprising: a central part (110 of Smith) formed in advance as a core (See Figure 2 of Smith, a central core); and a peripheral part that is constituted by the aggregate of the plurality of blocks (120 of Smith) formed on an outer peripheral portion of the central part (110 of Smith) (See Figures 1 and 2 of Smith, a peripheral part that is constituted by the aggregate of the plurality of blocks formed on an outer peripheral portion of the central part).  
As to Claim 4, Smith/ItsJustNaf disclose the last (100 of Smith) according to claim 1, wherein each of the plurality of blocks (120 of Smith) has at least an outer peripheral surface formed of a material of high heat conductivity (See Figure 1 & 3 of Smith, a peripheral part that is constituted by the aggregate of the plurality of blocks formed on an outer peripheral portion of the central part. Paragraphs 0021 and 0024 detail the plurality of blocks formed of a material of high heat conductivity).  
As to Claim 205, Smith/ItsJustNaf disclose the last (100 of Smith) according to claim 1, wherein the plurality of blocks (120 of Smith) include blocks (120 of Smith) of different shapes (See Paragraph 0024 of Smith, "Each last segment 120 may be molded, carved or otherwise formed to have the desired shape used to define the article 10”), and each of the blocks (120 of Smith) of different shapes has an identifier for allowing a shape of the each of the blocks (120 of Smith) of different shapes to be externally identifiable (Relative thickness of the blocks would be the identifier).  
As to Claim 6, Smith/ItsJustNaf disclose the last according to claim 1, 
wherein the plurality of blocks include blocks of different sizes (See picture above of ItsJustNaf wherein the plurality of blocks include blocks of different sizes.  Therefore, the modified blocks of Smith (from the different sizes of ItsJustNaf) teach wherein the plurality of blocks include blocks of different sizes), and 6Application No. 16/915,245Docket No. 021130-AC0009relatively large blocks are arranged on an inner side of the last and relatively small blocks (See picture above and YouTube video of ItsJustNaf which suggest relatively large blocks are arranged on an inner side of the last and relatively small blocks), which are smaller than the relatively large blocks (See ItsJustNaf picture above and YouTube video of ItsJustNaf which teaches blocks which are smaller than the relatively large blocks), are arranged on an outer side of the last (See video wherein the smaller blocks are arranged on an outer side of the last). 
As to Claim 7, Smith/ItsJustNaf disclose the last (100 of Smith) according to claim 1, wherein each of the plurality of blocks (120 of Smith) has a hollow interior (See Paragraph 0022 of Smith, frame 110 within channel 130).  
As to Claim 8, Smith/ItsJustNaf disclose the last (100 of Smith) according to claim 1, wherein the aggregate of the plurality of blocks has an outer peripheral portion at least partially covered by a sheet-shaped cover part or a plate-shaped cover part (150 of Smith) from an outside (See Figure 1 of Smith, teaching wherein the aggregate of the plurality of blocks has an outer peripheral portion at least partially covered by a plate-shaped cover part (150 of Smith) from an outside. See paragraph 0024 of the disclosure which recites that the material of the cover part 15 is not particularly limited, and can be, for example, the same material as that of the blocks).
As to Claim 9, Smith/ItsJustNaf disclose the last according to claim 1, comprising: the aggregate of the plurality of blocks on an upper side of a plate-shaped base part for shaping a lower part of the shoe upper (See Figure 1 of Smith).  
As to Claim 1516, Smith/ItsJustNaf disclose the last (100 of Smith) according to claim 2, further comprising: a central part (110 of Smith) formed in advance as a core; and a peripheral part that is constituted by the aggregate of the plurality of blocks (120 of Smith) formed on an outer peripheral portion of the central part (110 of Smith) (See Figure 2, a central core).  
As to Claim 2017, Smith/ItsJustNaf disclose the last (100 of Smith) according to claim 2, wherein each of the plurality of blocks (120 of Smith) has at least an outer peripheral surface formed of a material of high heat conductivity (See paragraphs 0021 and 0024, "Frame 110 may be formed of any material suitable for supporting the last segments 120 thereon including but not limited to metal, plastic, wood, ceramic, and combinations thereof. The material may be rigid or malleable. In the example, a metal material is used, such as a stainless steel or aluminum material”).  
As to Claim 18, Smith/ItsJustNaf disclose the last (100 of Smith) according to claim 3, wherein 25each of the plurality of blocks (120 of Smith) has at least an outer peripheral surface formed of a material of high heat conductivity (See paragraphs 0021 and 0024, ("Frame 110 may be formed of any material suitable for supporting the last).  
As to Claim 19, Smith/ItsJustNaf disclose the last (100 of Smith) according to claim 2, wherein the plurality of blocks (120 of Smith) include blocks (120 of Smith) of different shapes (See paragraph 0024, "Each last segment 120 may be molded, carved or otherwise formed to have the desired shape used to define the article 10"), andFP-6387-US 25each of the blocks (120 of Smith) of different shapes has an identifier for allowing a shape of the each of the blocks (120 of Smith) of different shapes to be externally identifiable (Relative thickness of the blocks would be the identifier).  
As to Claim 520, Smith/ItsJustNaf disclose the last (100 of Smith) according to claim 3, wherein the plurality of blocks include blocks (120 of Smith) of different shapes (See Paragraph 0024 of Smith, "Each last segment 120 may be molded, carved or otherwise formed to have the desired shape used to define the article 10"), and each of the blocks (120 of Smith) of different shapes has an identifier for allowing a shape of the each of the blocks (120 of Smith) of different shapes to be externally identifiable (Relative thickness of the blocks would be the identifier).
Claims 10 - 13 are rejected under 35 U.S.C. § 103 as being as being unpatentable over United States Patent Application Publication No. US 2007/0033750 A1 to COOK (herein after "Cook") in view of ItsJustNaf, “How to Build an Air Jordan One Retro in LEGO!! + Updates”, Online Video Clip. YouTube. (2018, September 8.)  Web. https://www.youtube.com/watch?v=T8lR9MAIwqg (herein after “ItsJustNaf”).
As to Claim 10, Cook discloses a method for producing a last (10 of Cook) for shaping a shoe upper (See Paragraph 0011), the method comprising: forming the last (10 of Cook) by joining a plurality of blocks (12, 14, 16 and 18) together to form an aggregate (See Annotated Figure 1).

    PNG
    media_image3.png
    780
    857
    media_image3.png
    Greyscale

Cook does not disclose the plurality of blocks including a first plurality of blocks which are identical to each other.
However, You Tube’s Video ItsJustNaf teaches a shoe last (a mechanical form shaped like a human foot) with identical blocks and discloses wherein the plurality of blocks includes a first plurality of blocks which are identical to each other (See Pictures Below, How to Build an Air Jordan One Retro in LEGO!! + Updates teaching wherein the plurality of blocks includes a first plurality of blocks which are identical to each other.  Since these LEGO’S™ are capable of being used for forming block like structures resembling a foot/footwear and LEGOS™ are formed from blocks (including blocks that are identical to one another) and Smith discloses a plurality of blocks (120), then the shape and size along with the plurality of blocks which are identical to each other can be substituted).  
Cook is analogous art to the claimed invention as it relates to a modular last system having a plurality of blocks used to produce a shoe upper; and, You Tube’s Video ItsJustNaf is analogous art to the claimed invention in that it provides a plurality of blocks that are identical to each other, that are of different sizes, and are hollow to form mechanical forms shaped like a human foot (i.e. a last).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the last formed of the blocks of Cook by using blocks having additional sizes and shapes as taught by (ItsJustNaf), wherein the plurality of blocks includes a first plurality of blocks which are identical to each other, as taught by You Tube’s Video ItsJustNaf, in order to provide a last that has a greater ability to be customized for a particular user and then use that last for forming footwear for the user.
This would simply be the combining of prior art elements according to known methods yielding predictable results. See: MPEP 2143.

    PNG
    media_image1.png
    599
    930
    media_image1.png
    Greyscale

As to Claim 11, Cook/ItsJustNaf disclose the method for producing the last (10 of Cook) according to claim 10, further comprising: 20acquiring a user's foot shape data (Acquiring a user's foot shape data is specifically discussed in Paragraph 0068of Cook); generating block joining data from the user's foot shape data (See Paragraph 0068, and Figure 9 of Cook); and joining the plurality of blocks (12, 14, 16 and 18 of Cook) together based on the block joining data to form the last (10 of Cook) (See Paragraph 0068, and Figure 9 of Cook, teaching generating block data to form the last).

    PNG
    media_image4.png
    809
    676
    media_image4.png
    Greyscale

As to Claim 2512, Cook/ItsJustNaf disclose the method for producing the last (10 of Cook) according to claim 11, further comprising: creating the block joining data based on the user's foot shape data individually generated for each of a plurality of users (See Paragraph 0068, and Figure 9 of Cook, "Adjustable last 10 is one of the primary components in the custom fit system. FIG. 9 provides an overview of the entire process for making the custom fit shoes").  
As to Claim 13, Cook/ItsJustNaf disclose the method for producing the last (10 of Cook) according to claim 12, further comprising: FP-6387-US 24generating the user's foot shape data from image data obtained by capturing an image of the user's foot (See Paragraphs 0013 and 0068 of Cook, "the Brannock TM device which provides linear toe-to-heel, heel-to-ball and width measurements for each foot") (See Paragraph 0072 of Cook, "A computer display preferably displays the measurements and the calculated results").  
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. US 2007/0033750 A1 to COOK (herein after "Cook") in view of ItsJustNaf, “How to Build an Air Jordan One Retro in LEGO!! + Updates”, Online Video Clip. YouTube. (2018, September 8.)  Web. https://www.youtube.com/watch?v=T8lR9MAIwqg (herein after “ItsJustNaf”) as to claim 10 above, and further in view of International Publication Application No. WO 2020/077093 A1 to SMITH (herein after "Smith”).
As to Claim 14, Cook/ItsJustNaf disclose the method for producing the last according to claim 10.  
However, Cook/ItsJustNaf is silent to disassembling the last, after being used, into the plurality of blocks.  
Smith teaches disassembling the last, after being used, into the plurality of blocks (See paragraph 0017 of Smith,” In addition, the use of a frame to support last segments allows the segments to be removed from the frame for more compact storage"). 
Cook is analogous art to the claimed invention as it relates to a last having a plurality of blocks used to produce a shoe upper; ItsJustNaf is analogous art to the claimed invention in that it provides a plurality of blocks that are identical to each other, that are of different sizes, and are hollow to form mechanical forms shaped like a human foot (i.e. a last); and Smith is analogous art to the claimed invention in that it provides a modular last that can be quickly modified and stored before and after the production of the customized shoe.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have disassembled the plates (blocks) of Cook/ ItsJustNaf after forming the footwear, as taught by Smith, in order to create a method of using a last for forming a footwear and then disassembling the last, thereby providing a modular last that can be quickly disassembled and stored before and after the production of the customized shoe. 
 This would simply be the use of known technique to improve similar devices (methods) in the same way. See: MPEP 2143.
Claim 15 is rejected under 35 U.S.C. § 103 as being as being unpatentable over International Application Publication No. WO 2020/077093 A1 to SMITH (herein after "Smith") in view of ItsJustNaf, “How to Build an Air Jordan One Retro in LEGO!! + Updates”, Online Video Clip. YouTube. (2018, September 8.)  Web. https://www.youtube.com/watch?v=T8lR9MAIwqg (herein after “ItsJustNaf”) as to claim 1 above, and further in view of United States Patent Application Publication No. US 2007/0033750 A1 to COOK (herein after "Cook").
 As to Claim 15, Smith/ItsJustNaf disclose a method for producing a shoe upper (See Paragraphs 0020 and 0025 of Smith), comprising: placing an unshaped upper on the last according to claim 1 (See Paragraph 0020 of Smith). 
However, Smith/ItsJustNaf do not disclose the unshaped upper composed of a fiber sheet comprising heat-shrinkable yarns; and shaping the unshaped upper in conformity with the shape of the last by heating to obtain a shaped upper.  
Cook teaches lasts and discloses the unshaped upper composed of a fiber sheet comprising heat-shrinkable yarns (See Paragraphs 84 & 85 of Cook); and shaping the unshaped upper in conformity with the shape of the last by heating to obtain a shaped upper (See Paragraph 84 & 85 of Cook).  
Smith is analogous art to the claimed invention as it relates to a last having blocks for shoes used for shaping a shoe upper; You Tube’s Video ItsJustNaf is analogous art to the claimed invention in that it provides a plurality of blocks that are identical to each other, that are of different sizes, and are hollow to form mechanical forms shaped like a human foot (i.e. a last); and, Cook is analogous art to the claimed invention in that it provides an adjustable heat treated last and heat malleable fabric for the further customization of the shoe wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the last of Smith/ItsJustNaf, with the unshaped upper composed of a fiber sheet comprising heat-shrinkable yarns; and shaping the unshaped upper in conformity with the shape of the last by heating to obtain a shaped upper, as taught by Cook, in order to provide a customization and proper fit for the shoe wearer (See Paragraph 0010).
This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The pertinent prior art carted relates to footwear with similar
features disclosed; however, the closest prior art to the claimed invention has been
used in the rejections set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732